UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7067


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JAMES LEE MCCLAIN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-cr-00250-FL-1)


Submitted: December 16, 2021                                Decided: December 20, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Lee McClain, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, Joshua L. Rogers,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Lee McClain appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We have reviewed

the record and conclude that the district court did not abuse its discretion in denying

McClain’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating

standard of review), cert. denied, 21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021); see

also United States v. High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming district court’s

order denying compassionate release where “[t]he court’s rationale . . . was both rational

and legitimate under [18 U.S.C. § 3553(a)]” and “the court sufficiently explained its denial

to allow for meaningful appellate review” (internal quotation marks omitted)).

Accordingly, we affirm for the reasons stated by the district court. United States v.

McClain, No. 5:18-cr-00250-FL-1 (E.D.N.C. July 9, 2021).           We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2